Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, and 11 have been amended and currently, claims 1-20 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the screw hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant has amended claim 11 removing the limitation a screw hole however has failed to amend or remove the limitation “the screw hole” in claim 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiho, US20060128271 in view of Yang, US20030143925.
Regarding claim 1, Shiho discloses a head forming an upper surface having a first diameter (Upper portion of element 12, Fig 3, paragraph 0022 ) and a shaft forming a lower surface having a second diameter opposite the upper surface (bottom portion of element 12, Fig 3, paragraph 0022); wherein the light transmitting member is attached to a polishing pad of a polishing apparatus through an opening in a polishing surface of the polishing pad facing a substrate (Fig 3), the polishing apparatus being capable of measuring a progress of polishing of the substrate while polishing the substrate (paragraph 0028),  the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the substrate(paragraph 0028); and the first diameter of the upper surface is larger than the second diameter of the lower surface of the light transmitting member. (Fig 3)
However, Shiho does not disclose a screw thread formed on the shaft, the screw thread extending from the lower surface of the head of the light transmitting member, wherein the light transmitting member is detachably attached to a polishing pad of a polishing apparatus through an opening in a polishing surface of the polishing pad facing a substrate, the screw thread is configured to engage with a fixture embedded in the polishing pad.
Yang teaches a transmitting element 191 having a cylindrical shape with a threaded lower portion detachably attached to a polishing pad with a fixture 180. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmitting member disclosed by Shiho to have further incorporated a threaded shaft engaging a fixture as taught by Yang in order to provide an easy to remove and replace the optical plug. (Paragraph 0057)
Regarding claim 2,  Shiho in view of Yang discloses each and every limitation set forth in claims 1.  Furthermore, Shiho discloses the head of the light transmitting member has a cylindrical or truncated conical shape. (paragraph 0022)
Regarding claim 3,  Shiho in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Yang teaches a surface of the light transmitting member is formed with a recess to insert a tip end of a tool for attaching the light transmitting member. (portion 194 , Fig 6)
However , Shiho in view of Yang does not disclose  the upper surface of the light transmitting member is formed with the recess to insert a tip end of a tool for attaching the light transmitting member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated , since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 4,  Shiho in view of Yang discloses each and every limitation set forth in claim 3.    Furthermore, Shiho discloses the head of the light transmitting member has a cylindrical or truncated conical shape (Paragraph 0022).
However,  Shiho in view of Yang does not explicitly discloses a distance between the recess and a center axis of the light transmitting member is longer than a half of a radius of the light transmitting member. It would have been an obvious matter of design choice to have incorporated a distance between the recess and a center axis of the light transmitting member is longer than a half of a radius of the light transmitting member, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5,  Shiho in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Yang discloses a screw hole positioned in the fixture and corresponding to the screw thread of the light transmitting member. (Fig 7)
Regarding claim 6, Shiho in view of Yang discloses each and every limitation set forth in claim 5.  Furthermore, Shiho discloses a polishing table to which the polishing pad is attached; and a polishing head configured to be attached to the substrate. (Fig 14)
Regarding claim 7,  Shiho discloses wherein the light transmitting member is attached to a polishing pad of a polishing apparatus capable of measuring a progress of polishing of the substrate while polishing the substrate (Fig 14, paragraph 0028), the light transmitting member is configured to transmit incident light for measuring the progress of the polishing of the substrate and reflected light generated by reflection of the incident light on a polished surface of the substrate (Paragraph 0028), the light transmitting member has a truncated conical shape in which a cross sectional area thereof in a plane parallel to the surface facing the substrate gradually increases from a lower surface of the light transmitting member to an upper surface of the light transmitting member(Fig 6), the upper surface of the light transmitting member facing the substrate (Fig 6).
However, Shiho does not disclose the light transmitting member is detachably attached to the polishing pad and the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad.
 Yang teaches a transmitting element 191 having a cylindrical shape with a threaded lower portion detachably attached to a polishing pad with a fixture 180. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmitting member disclosed by Shiho to have further incorporated a threaded shaft engaging a fixture as taught by Yang in order to provide an easy to remove and replace the optical plug. (Paragraph 0057)
Furthermore, Shiho teaches light transmitting member having the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the light transmitting member disclosed by Shiho in view of Yang to have further incorporated that change in size taught by Shiho since  It would have been an obvious matter of design choice to have incorporated the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8,  Shiho in view of Yang discloses each and every limitation set forth in claim 7. Furthermore, Yang teaches  a surface of the light transmitting member formed with a recess to insert a tip of a tool for attaching the light transmitting member. (portion 194 , Fig 6)
However , Shiho in view of Yang does not disclose  the surface facing the substrate is formed with a recess to insert a tip of a tool for attaching the light transmitting member.. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated , since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 9,   Shiho in view of Yang discloses each and every limitation set forth in claim 7.  Furthermore, Shiho discloses a hole corresponding to the truncated conical shape of the light transmitting member, wherein the hole is shaped such that an area of the hole in a plane parallel to a polishing surface of the polishing pad gradually increases to the polishing surface of the polishing pad.  (Fig 6)
Regarding claim 10,  Shiho in view of Yang discloses each and every limitation set forth in claim 9.  Furthermore, Shiho discloses a polishing table to which the polishing pad is attached; and a polishing head provided to face the polishing table and configured to be attached to the substrate. (Fig 14)
Regarding claim 11, Shiho discloses a hole shaped such that an area of the hole in a plane parallel to a polishing surface of the polishing pad gradually increases to the polishing surface (hole of element 12, Fig 6), wherein the light transmitting member is attached to the polishing pad in a screw hole or the hole through the polishing surface of the polishing pad (Fig 6), and a top surface of the polishing pad is flush with an uppermost surface of the light transmitting member facing the substrate. (Fig 6)
 However, Shiho does not disclose the light transmitting member is detachably attached to the polishing pad in a screw hole or the hole through the polishing surface of the polishing pad, and a bottom surface of the polishing pad is flush with a lowermost surface of the light transmitting member. 
Yang teaches a transmitting element 191 having a cylindrical shape with a threaded lower portion detachably attached to a polishing pad with a fixture 180. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmitting member disclosed by Shiho to have further incorporated a threaded shaft engaging a fixture as taught by Yang in order to provide an easy to remove and replace the optical plug. (Paragraph 0057)
Furthermore, Shiho teaches light transmitting member having the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the light transmitting member disclosed by Shiho in view of Yang to have further incorporated that change in size taught by Shiho since  It would have been an obvious matter of design choice to have incorporated the lower surface of the light transmitting member is flush with a bottom surface of the polishing pad, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Shiho in view of Yang discloses each and every limitation set forth in claim 11. Furthermore, Shiho discloses a polishing table to which the polishing pad is attached; and a polishing head provided to face the polishing table and configured to be attached to the substrate. (Fig 14)
Regarding claim 13, Shiho in view of Yang discloses each and every limitations set forth in claim 1. Furthermore, Shiho discloses the lower surface of the light transmitting member does not extend beyond a lower surface of the polishing pad. (Fig 3)
Regarding claim 14,   Shiho in view of Yang discloses each and every limitation set forth in claim 12.  Furthermore, Shiho discloses the polishing head is configured to move the substrate relative to the polishing pad.  (operation of the device disclosed by Shiho, Fig 14)
Regarding claim 15,  Shiho in view of Yang discloses each and every limitation set forth in claim 6. However, Shiho in view of Yang does not disclose the lower surface of the light transmitting member contacts a top surface of the polishing table.  
Furthermore, Shiho teaches a transmitting member 12 having a lower surface contacting a top surface of the polishing table 131. (Fig 13)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing table disclosed by Shiho in view of Yang to have further incorporated the configuration of the lower surface of the light transmitting member contacts a top surface of the polishing table as taught by Shiho in order provide support for the transmitting member. 
Regarding claim 16,   Shiho in view of Yang discloses each and every limitation set forth in claim 12.  However, Shiho in view of Yang does not disclose the lower surface of the light transmitting member contacts a top surface of the polishing table.  
Furthermore, Shiho teaches a transmitting member 12 having a lower surface contacting a top surface of the polishing table 131. (Fig 13)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing table disclosed by Shiho in view of Yang to have further incorporated the configuration of the lower surface of the light transmitting member contacts a top surface of the polishing table as taught by Shiho in order provide support for the transmitting member. 
Regarding claim 17,   Shiho in view of Yang discloses each and every limitation set forth in claim 1. Furthermore, Shiho discloses the light transmitting member is substantially transparent with respect to at least a wavelength range of the incident light.  (Paragraph 0091)
Regarding claim 18, Shiho in view of Yang discloses each and every limitation set forth in claim 1. However, Shiho in view of Yang does not disclose a material of the light transmitting member is one of a polycarbonate resin, an acrylic resin, a polyvinyl chloride resin, a polystyrene resin, a polyurethane resin, and a polyester resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a material of the light transmitting member is one of a polycarbonate resin, an acrylic resin, a polyvinyl chloride resin, a polystyrene resin, a polyurethane resin, and a polyester resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 19 and 20,  Shiho in view of Yang discloses each and every limitation set forth in claims 5 and 11. Furthermore, Shiho discloses a polishing table according to which the polishing pad is attached (Fig 14), wherein the polishing table includes a table opening upon which the light transmitting member is positioned, the light transmitting member having a diameter larger than a diameter of the table opening. (Fig 3)
Response to Arguments

Applicant’s arguments, see page8-9, filed 03/28/2022, with respect to the rejection(s) of claim(s) 1, 7, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiho in view of Yang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723